Citation Nr: 0400603	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel 




INTRODUCTION

The veteran had active military service from January 1962 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted, in relevant part, the veteran's claim of secondary 
service connection for erectile dysfunction and assigned a 
non-compensable (zero percent) rating.  The RO also awarded 
the veteran special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use 
of a creative organ.  The veteran perfected a timely appeal 
that contested the non-compensable rating assigned for the 
service-connected erectile dysfunction.

In September 2002, the veteran requested a hearing at his 
local VA office, which he later cancelled in January 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.  


REMAND

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) have not been 
satisfied with respect to the issues on appeal.  
Specifically, the VCAA provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

In this case, the veteran contends that his service-connected 
erectile dysfunction is more disabling than reflected in the 
original disability rating.  Significantly, the veteran 
maintains that his penis is half of its original size, noting 
that he has had an operation to correct penile crookedness.  
However, the medical reports concerning this surgical 
procedure are not of record.

Since an underlying basis for a compensable rating for the 
veteran's service-connected erectile dysfunction, i.e., 
whether the veteran currently has penile deformity with loss 
of erectile power, has been called into question, the RO 
should schedule the veteran for a VA examination.  The VA 
examiner should review all of the lay and medical evidence of 
record, and should render an opinion as to whether the 
veteran has deformity of the penis.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for erectile 
dysfunction since December 2000.  The RO 
should obtain the records from each 
health care provider the veteran 
identifies.  In addition, the veteran 
should be asked to send to VA the 
clinical records pertaining to the penile 
surgery referenced in the November 2002 
VA Form 9, or to provide the information 
necessary for VA to obtain the complete 
clinical records concerning such surgery.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
veteran's service-connected erectile 
dysfunction, to include deformity of the 
penis.  The claims folder, to include a 
copy of this Remand, should be made 
available to and be reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  A complete rationale should be 
given for all opinions.

3.  Then, the RO should adjudicate the 
issue of entitlement to an initial 
compensable rating for erectile 
dysfunction in light of the all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an appropriate amount 
of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



